

116 S4423 IS: COVID–19 Hospice Respite Care Relief Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4423IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Brown (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to provide the Secretary of Health and Human Services with the authority to temporarily modify certain Medicare requirements for hospice care during the COVID public health emergency.1.Short titleThis Act may be cited as the COVID–19 Hospice Respite Care Relief Act of 2020.2.Secretarial authority to temporarily modify certain Medicare requirements for hospice care during the COVID public health emergency(a)AuthorityThe first sentence of section 1135(b) of the Social Security Act (42 U.S.C. 1320b–5(b)) is amended—(1)in paragraph (7), by striking and at the end;(2)in paragraph (8), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (8) the following new paragraph:(9)the limitations under section 1861(dd)(1)(G) that respite care—(A)may only be provided in an inpatient setting; and(B)may not be provided consecutively for more than five days (except that the Secretary may not increase the number of consecutive days to more than 15 days)..(b)Emergency periodSection 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) is amended, in the matter preceding clause (i), by striking subsection (b)(8) and inserting paragraphs (8) and (9) of subsection (b). (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by interim final rule, program instruction, or otherwise.